Citation Nr: 0837695	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for proliferative 
diabetic retinopathy, claimed as a bilateral eye disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran retired in July 1961, after more than two decades 
of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded in October 2005.  

Subsequently, the Board determined that a medical opinion was 
needed regarding the nexus between the veteran's diabetes 
mellitus and his claimed eye disability.  An opinion was 
requested from a VA specialist in May 2008.  The specialist's 
opinion and an addendum have been obtained and the case is 
now ready for final appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
veteran's current diabetes mellitus began during service.  

2.  The greater weight of the evidence shows that the 
veteran's current proliferative diabetic retinopathy is 
proximately due to his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria are met for service connection for 
proliferative diabetic retinopathy as secondary to diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not reflect a 
diagnosis of diabetes mellitus.  They do, however, contain 
multiple reports of either blood glucose or urine glucose 
levels that were noted to be normal or negative.  The service 
records also reflect numerous eye examinations and an 
evaluation for excessive lachrymation, although none of those 
reports lists a diagnosis of diabetic retinopathy.  The 
veteran also complained of numbness in his right great toe in 
1959.  One examiner at that time suggested that the symptom 
was probably local neuropathy.  An orthopedist noted that a 
fasting blood sugar was normal and that an x-ray showed a 
small exostosis in the area of the numbness; the examiner 
also indicated that the area of numbness had decreased.  

Post-service VA and private treatment records dated from 1978 
reflect that the veteran's diabetes mellitus was poorly 
controlled; no treatment records before 1978 are available, 
although the veteran contends he was diagnosed with diabetes 
in 1968.  The records indicate that the veteran began taking 
insulin for his diabetes in 1991 or 1992.  However, no eye 
examination report dated before September 1998 noted any 
clinical findings indicative of diabetic retinopathy.  A VA 
compensation eye examination was conducted in June 2001.  
That examiner noted that the veteran had been diagnosed with 
diabetes 35 years previously, but he did not provide the 
basis for that statement.  The examiner diagnosed mild 
proliferative diabetic retinopathy, status post-bilateral 
laser therapy.  A private physician in October 2001 - at the 
time of a nerve conduction study and electromyogram - 
indicated that the veteran had probably been diabetic for at 
least 40 years, although she too did not indicate the basis 
for her opinion.  

The veteran has submitted letters from three private 
physicians - two letters, dated in May 2001 and November 
2002 from an ophthalmologist; a letter dated in October 2002 
from a vascular surgeon; and another dated in November 2002 
from an endocrinologist.  Each of the letters provides an 
opinion as to the approximate date of onset of the veteran's 
diabetes.  Although the letters from the ophthalmologist and 
the vascular surgeon indicate that they had reviewed the 
veteran's military records, it appears that the 
endocrinologist relied on the veteran's self-reported history 
in expressing his opinion.  However, the ophthalmologist 
indicated that the eye symptoms the veteran had during 
service were "consistent with" diabetes.  The vascular 
surgeon noted that the veteran had severe debilitating 
peripheral neuropathy and stated that the veteran probably 
had undetected diabetes during service.  Finally, the 
endocrinologist stated that "[t]he patient indicates that he 
was discovered to have hyperglycemia [during service] which 
indicated that probably he had diabetes since that time."  

Subsequently, a VA compensation examination was conducted in 
December 2006.  The examiner reviewed the claims file, 
including private treatment records, and noted the veteran's 
report of having received approximately 14 pairs of glasses 
during service and of having experienced numbness and 
tingling in his lower legs and feet in 1958 - 10 years prior 
to being diagnosed with diabetes in 1968.  The examiner 
indicated that there was no evidence of diabetes in the 
service medical records and that it was less likely than not 
that diabetes mellitus was caused by or a result of service.  
He stated that the absence of a glucose level high enough to 
cause concern at the time of discharge "mitigates" against 
diabetes being present prior to discharge.  

In light of the conflicting medical opinions that were of 
record, the Board requested an opinion by a VA specialist in 
May 2008.  In her opinion and addendum, the specialist 
reviewed the veteran's military and post-service medical 
records in detail, and discussed pertinent aspects of the 
usual medical course of diabetes mellitus, specifically in 
the context of the veteran's medical history.  The specialist 
stated that there was not enough evidence to conclude that 
Type 2 diabetes mellitus was definitely not present during 
service.  She also noted that the extent and severity of the 
veteran's peripheral neuropathy and proliferative retinopathy 
that were amply documented later argued for longstanding 
disease, which could have been present at the time of his 
separation from service.  In her addendum, the specialist 
concluded that "it is at least as likely as not (a 50% 
probability) that the veteran's diabetes mellitus had it's 
[sic] onset during service or within one year after 
separation from the service."  

In addition, prior to the Board's receipt of the VA 
specialist's opinion, the veteran submitted a letter from 
another private physician who reiterated the private 
ophthalmologist's November 2002 letter, noting that diabetic 
retinopathy usually develops only with longstanding diabetes 
mellitus and that the veteran's history of refractive 
instability during his time in service would be consistent 
with undiagnosed diabetes mellitus.  

Considering all of the evidence of record, in particular the 
recent opinion by a VA specialist, the Board concludes that 
the preponderance of the evidence weighs in favor of a 
finding that the veteran's diabetes mellitus began during 
service and that his current proliferative diabetic 
retinopathy resulted from the diabetes mellitus that was 
incurred in service.  

Accordingly, service connection is granted for diabetes 
mellitus and for proliferative diabetic retinopathy.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duties to notify and 
to assist have been fulfilled.  In light of the favorable 
action taken herein, however, a detailed discussion of VA's 
compliance with these duties is not necessary.  


ORDER

Service connection is granted for diabetes mellitus. 

Service connection is granted for proliferative diabetic 
retinopathy.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


